            Case 2:20-mc-00059-TLN-CKD Document 4 Filed 06/10/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00059-TLN-CKD
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $6,730.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Edward Reed (“claimant”), appearing in propria persona, as follows:

19          1.      On or about December 17, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $6,730.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on September 17, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00059-TLN-CKD Document 4 Filed 06/10/20 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was March 16, 2020.

 3          4.      By Stipulation and Order filed March 16, 2020, the parties stipulated to extend to June 12,

 4 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 8 to July 13, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to July 13, 2020.

14 Dated: 6/9/2020                                        McGREGOR W. SCOTT
                                                          United States Attorney
15
                                                   By:    /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
17

18 Dated: 6/9/2020                                        /s/ Edward Reed
                                                          EDWARD REED
19                                                        Potential Claimant
                                                          Appearing in propria persona
20
                                                          (Signature authorized by phone)
21

22          IT IS SO ORDERED.

23 Dated: June 9, 2020

24

25                                                            Troy L. Nunley
                                                              United States District Judge
26

27

28
                                                          2
                                                                                 Stipulation and Order to Extend Time
